Citation Nr: 1142823	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to 
July 1972, from May 1975 to April 1983, and from May 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an 
April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for PTSD, and assigned an initial 10 percent rating.  The Veteran appealed the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

Thereafter, in an August 2007 Supplemental Statement of the Case (SSOC) and rating decision, the Sioux Falls RO granted a 30 percent rating for PTSD for the entire initial rating period.  Although the RO granted a higher 30 percent rating for PTSD for the entire initial rating period, inasmuch as a higher rating is available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the entire period of initial rating appeal, the Veteran's PTSD has been characterized by nightmares, recurrent and intrusive distressing thoughts, social avoidance, mild hypervigilance, mild short-term memory impairment, difficulty concentrating, and difficulty sleeping.

2.  For the entire period of initial rating appeal, the Veteran's PTSD has not been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in May 2007 and July 2009 for PTSD.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  
At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

The Veteran was granted service connection and assigned a 10 percent initial rating for PTSD, effective November 9, 2005, in the April 2006 rating decision on appeal.  In an August 2007 rating decision, the Sioux Falls RO granted a 30 percent rating for PTSD effective November 9, 2005.

The Veteran asserts that an initial evaluation in excess of 30 percent is warranted for his service-connected PTSD.  The Veteran reported that he experiences recurrent intrusive memories, nightmares, flashbacks, avoidance symptoms, mild hypervigilance, sleep problems, social avoidance, feelings of mistrust, difficulty concentrating, and being forgetful.

The Veteran had a VA compensation examination for PTSD in May 2007.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, mild hypervigilance, and sleep problems.  

During the May 2007 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in short-term or long-term memory processes or ability to concentrate.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate, however, his speech was somewhat tangential.  There was no evidence of illogical or obscure speech patterns.  His mood varied between upbeat and depressed.  His affect was generally pleasant but sometimes irritable.  He denied episodes of panic and reported no obsessions or compulsions.  He denied homicidal or suicidal ideation.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.

The May 2007 Axis I diagnosis was PTSD and bipolar disorder, NOS.  The VA examiner assigned a GAF score of 55 due solely to PTSD, and a GAF score of 63 for bipolar disorder, NOS.  The examiner stated the Veteran appeared to be experiencing some impairment in social functioning as a result of his PTSD.

A March 2008 VA treatment record reported no PTSD symptoms were present at the time of evaluation.  A May 2009 VA mental health evaluation reported that the Veteran was well groomed and oriented in all spheres.  His mood was mildly depressed.  The Veteran reported nightmares, social avoidance, and feelings of mistrust.  He denied any suicidal ideation.  The VA examiner diagnosed combat-related PTSD and depression/anxiety secondary to PTSD.  

The Veteran had a VA compensation examination for PTSD in July 2009.  The examiner noted the Veteran's history in detail.  The Veteran reported recurrent intrusive memories, nightmares, avoidance symptoms, mild hypervigilance, short-term memory problems, and sleep problems.  

During the July 2009 interview, the Veteran was alert and oriented in all spheres.  He evidenced no significant impairment in his thought processes or communication ability.  There was no significant impairment in long-term memory processes, but did evidence mild impairment in short-term memory processes.  He also evidenced no delusions, hallucinations, or inappropriate behavior.  His rate and flow of speech were appropriate.  There was no evidence of illogical or obscure speech patterns.  His mood and affect were appropriate.  He denied episodes of panic and reported no obsessions or compulsions.  He denied homicidal or suicidal ideation.  The Veteran was able to maintain adequate daily hygiene and had no problems with the activities of daily living.  The Veteran was also found capable to manage his own financial affairs.

The July 2009 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 60.  The examiner stated the Veteran appeared to be experiencing occasional decrease of occupational functioning due to PTSD, but that his overall functioning was generally satisfactory.

In a June 2011 VA treatment record, the Veteran reported difficulty concentrating, nightmares, flashbacks, and being forgetful.  The VA examiner reported no suicidal or homicidal ideation.  The VA examiner also reported affect and mood were appropriate.  The VA examiner assigned a GAF score of 60.

The Board has reviewed the evidence of record and finds that it does not, for any period, support an evaluation in excess of the 30 percent rating initially assigned.
On review of the evidence above, the Board finds that, for the entire initial rating period, the Veteran's PTSD has been characterized by nightmares, recurrent and intrusive distressing thoughts, social avoidance, mild hypervigilance, mild short-term memory impairment, difficulty concentrating, and difficulty sleeping.  These symptoms are consistent with the symptoms and degree of social and occupational impairment contemplated by a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

In order to achieve the next-higher 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130.

The evidence in this case does not reveal communication difficulties.  The 
May 2007 and July 2009 VA examination reports reflect that the Veteran's speech was normal.  With regard to panic attacks, the May 2007 and July 2009 VA examination reports do not reflect a history of panic attacks.  Regarding comprehension skills, there is no evidence of any difficulty in understanding complex commands.  The Veteran's insight and judgment were fair.  The May 2007 and July 2009 VA examiners found no significant impairment in the Veteran's thought processes and found that the Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  With respect to the Veteran's memory, the May 2007 VA examination report indicated no impairment of the Veteran's short-term or long-term memory.  The July 2009 VA examination report indicated impairment of the Veteran's short-term memory, however, long-term memory evidenced no significant impairment.  

The record demonstrates that the Veteran's PTSD is characterized by nightmares, recurrent and intrusive distressing thoughts, social avoidance, mild hypervigilance, mild short-term memory impairment, difficulty concentrating, and difficulty sleeping.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 50 percent rating criteria under Diagnostic Code 9411 for any period.  Even though the Veteran exhibits mild impairment of short-term memory, mild memory loss is specifically contemplated by the 30 percent schedular rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  The Veteran is not shown to have long-term memory loss at any time to meet the criterion for a 50 percent disability rating. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for PTSD for any period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7. 


Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested nightmares, recurrent and intrusive distressing thoughts, social avoidance, mild hypervigilance, mild short-term memory impairment, difficulty concentrating, and difficulty sleeping.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


